Citation Nr: 0021653	
Decision Date: 08/16/00    Archive Date: 08/23/00

DOCKET NO.  97-19 679	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an increased rating for chronic prostatitis, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant 






INTRODUCTION

The veteran served on active duty from March 1967 to March 
1969. This matter comes on appeal from a December 1996 
decision by the Los Angeles, California, VA Regional Office 
which increased the evaluation assigned for chronic 
prostatitis from noncompensable to 10 percent disabling, 
effective May 20, 1996.


FINDING OF FACT

The veteran has chronic prostatitis manifested by urgency, 
post-void dribbling, perianal pain, dysuria, burning, 
nocturia, and tenderness, requiring regular anti-biotic 
treatment.


CONCLUSION OF LAW

Chronic prostatitis warrants a 30 percent evaluation. 
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 4.1, 4.2, 
4.3, 4.7, 4.10, 4.115a, 4.115b, Code 7527 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board finds that the veteran's claim for 
increased rating is well-grounded within the meaning of 38 
U.S.C.A. 5107.  Because the claim is well grounded, VA has a 
duty to assist in the development of facts pertinent to those 
claims.  38 U.S.C.A. 5107(a).  Consistent with such duty, the 
veteran was afforded VA medical examinations in October 1996, 
November 1998, and November 1999.  The Board finds that the 
examination reports contain sufficient information to rate 
the veteran's disability in accordance with the applicable 
rating criteria.  See Massey v. Brown, 7 Vet. App. 204 
(1994).  Thus, as the veteran has not identified any 
outstanding relevant evidence which may support his claims, 
the Board is satisfied that all relevant facts have been 
adequately developed to the extent possible; no further 
assistance to the veteran in developing the facts pertinent 
to his claims is required to comply with the duty to assist 
the veteran as mandated by 38 U.S.C.A. § 5107(a).


Legal Criteria

Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are:  interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. 
App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).

Prostatitis is rated as voiding dysfunction or urinary tract 
infection, whichever is predominant. 38 C.F.R. § 4.115b, Code 
7527.

Diseases of the genitourinary system generally result in 
disabilities related to renal or voiding dysfunctions, 
infections, or a combination of these. The following section 
provides descriptions of various levels of disability in each 
of these symptom areas. Where diagnostic codes refer the 
decisionmaker to these specific areas of dysfunction, only 
the predominant area of dysfunction shall be considered for 
rating purposes. Since the areas of dysfunction described 
below do not cover all symptoms resulting from genitourinary 
diseases, specific diagnoses may include a description of 
symptoms assigned to that diagnosis.
 
Voiding dysfunction: 
Rate particular condition as urine leakage, frequency, or 
obstructed voiding. Continual Urine Leakage, Post Surgical 
Urinary Diversion, Urinary Incontinence, or Stress 
Incontinence: 
Requiring the use of an appliance or the wearing of absorbent 
materials which must be changed more than 4 times per day - 
60 percent.
Requiring the wearing of absorbent materials which must be 
changed 2 to 4 times per day 0- 40 percent.
Requiring the wearing of absorbent materials which must be 
changed less than 2 times per day - 20 percent.
 
Urinary tract infection: 
Recurrent symptomatic infection requiring drainage/frequent 
hospitalization (greater than two times/year), and/or 
requiring continuous intensive management - 30 percent.
Long-term drug therapy, 1-2 hospitalizations per year and/or 
requiring intermittent intensive management - 10 percent.

38 C.F.R. § 4.115a.


Analysis

A review of VA genitourinary examination reports dated in 
October 1996, November 1998, and November 1999, as well as 
the transcript of a personal hearing held at the RO in August 
1997, confirm that the veteran has chronic prostatitis, not 
fully resolved despite ongoing anti-biotic treatment. His 
symptoms have included urgency, post-void dribbling, perianal 
pain, dysuria, burning, nocturia, and tenderness. The Board 
finds that the predominant aspects of his disability are most 
appropriately rated under the criteria for urinary tract 
infections set forth above. Although he has experienced post-
void dribbling, he has never used absorbent pads. His 
condition, however, has been recurrently symptomatic and 
required intensive antibiotic treatment, albeit without 
complete relief. Accordingly, notwithstanding that the 
veteran has not undergone surgery for the disability at 
issue, the Board finds that the criteria for a 30 percent 
evaluation have essentially been satisfied throughout the 
appeal period. The benefit of the doubt is resolved in the 
veteran's favor. 38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.1, 
4.2, 4.3, 4.7, 4.10, 4.115a, 4.115b, Code 7527.

Under 38 C.F.R. §  3.321(b)(1) (1999), there is an additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  
Further, to accord justice to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extraschedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards. It is noted that the veteran has not asserted, nor 
does the evidence suggest, that the regular schedular 
criteria are inadequate to evaluate his disability. He has 
related that his genitourinary condition has adversely 
affected his duties as a structural steel worker, but has 
provided no specific evidence such as periods of 
hospitalization or excess sick leave due to the service-
connected disability. Accordingly, the Board will not 
consider referral for consideration of an extra-schedular 
rating.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  





ORDER

A 30 percent evaluation for chronic prostatitis is granted, 
subject to the law and regulations governing the payment of 
monetary benefits.



		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals



 

